ORDER

PER CURIAM.
Sheadrick Coleman (“Defendant”) appeals the judgment on his convictions of robbery in the first degree pursuant to section 569.020 RSMo (2000), armed criminal action pursuant to section 571.015, and robbery in the second degree pursuant to section 569.030. Coleman bases his sole claim of error on the trial court’s denial of his request for a mistrial.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 30.25(b).